Dove, J. Claimant, Chicago Housing Authority, is seeking to recover the sum of $2,145.87 for unpaid rent due claimant from recipients of assistance from the Cook County Department of Public Aid. It appears that on or about March 20, 1959 the Chicago Housing Authority entered into an agreement with the Cook County Department of Public Welfare, a county department under the supervision and direction of the Illinois Department of Public Aid, pursuant to statute, whereby it was agreed that the Cook County Department of Welfare would reimburse claimant for any unpaid rent, not to exceed $50.00, owing by a vacated tenant who is or was a recipient of public assistance at the time the rent accrued. Subsequently a written stipulation was entered into by claimant and respondent as follows: “That rentals due for billing to Cook County Department of Public Aid for the unpaid rent of vacated recipient tenants were rendered to the Department of Public Aid. “That the statements attached to the complaint as exhibit A are due and owing, namely, Two Thousand One Hundred Forty-five Dollars and 87/100 ($2,145.87). “That, as a result of a delay in billing, payment was not made prior to the closing of the biennium appropriation. “That no assignment or transfer of the claim has been made. “That there is rightfully due to claimant the sum of Two Thousand One Hundred Forty Five Dollars and 87/100 ($2,145.87). “That, upon the foregoing agreed case filed herein, the Court shall decide thereon and render judgment herein according to the rights of the parties in the same manner as if the facts aforesaid were proved up upon the trial of said issue.” This Court has repeatedly held that, where a contract has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contracts were entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. Continental Oil Company vs. State of Illinois, 23 C.C.R. 70, and M. J. Holleran, Inc., vs. State of Illinois, 23 C.C.R. 17. Claimant, Chicago Housing Authority, is hereby awarded the sum of $2,145.87.